Per Curiam.
This is the defendant’s rule for new trial. Verdicts were awarded in the case to Philip Tischler as administrator in the sum of $8,000 for the suffering of his wife, Dora Tischler, in her lifetime; to Philip Tischler, as administrator ad prosequendum, for $17,000 for loss sustained by the next of kin by her death; to Mendel Tischler, a son, for $2,000 for personal injuries, and $1,000 to his father.
The action grew out of a railroad crossing collision in Atlantic City. In the accident Mendel Tischler was injured and Dora Tischler received injuries from which she died twenty-four days later. Recovery was sought for the pain and suffering of Dora, for the loss suffered by the next of kin, for the injuries to Mendel, the son, and damages sustained thereby by his father.
The proofs established that Dora Tischler was the wife of Philip Tischler and was forty-four years of age; that in addi*561tion to the care of his household, consisting of the husband and a number of children, some of whom were grown, she at times assisted her husband in his fruit business.
On the proofs we think the verdicts as rendered for the suffering oí Dora Tisehler and for her death were so grossly excessive as to require a retrial of the case. It is impossible to conceive that the sufferings of Dora for a period of twentjrfour days, ameliorated as they were by opiates, could justify a verdict of $8,000; likewise the award of $17,000 to the next of kin was excessive. While it was true that the wife was helpful to her husband in his business and performed household duties in his home, we think the award of $17,000 was not justified.
As it is clear that the award of $8,000 at least was the result of prejudice, passion, or other improper motives, all the verdicts in the case should be set aside and a new trial granted.
The rule is made absolute.